Title: To George Washington from Colonel Daniel Brodhead, 10 November 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General
          Pitsburgh Novr 10th 1779.
        
        I am honored with your favor of the 18th Ultimo.
        The honorable notice you have been pleased to take of my little Expedition fills my mind with the warmest gratitude and I hope to merit your future esteem.
        It is some time since I inclosed to the Honorable Board of War a return of the Troops under my Command and of the Articles of Cloathing necessary for the respective Corps to render them tolerably comfortable during the ensuing Winter.
        The Troops have received a small supply of Money and I expect they will be contented untill more can be procured from the Treasury.
        An Expedition against Detroit in the Winter season will

doubtless put us in possession of the Enemies Shipping and of course give us the Command of lake Erie. Winter Expeditions are generally attended with great loss of Horses & Cattle except where large Magazines of Forage are laid in & can be transported. but the British Garrison & Shipping will be a full compensation for every loss of that kind and indeed every difficulty we can meet in the obtaining it as it will likewise secure the future tranquility of this frontier.
        I will endeavour to have every thing in perfect readiness and procure the best intelligence that circumstances will admit.
        I believe a considerable number of Indians will join me but I have little expectation of supplies except from the French Settlements in the vicinity of that post and as the British yearly cause the Inhabitants to thresh out their grain & sell to them for the purpose of filling their Magazines little dependance can be placed on receiving supplies from them. And the India⟨ns⟩ on the river St Lawrence subsist chiefly upon Animal food. I have frequently applied to the Board of War for supplies & Trinkets for the Indians but fear it is not in their power to procure them⟨.⟩ I will however renew my application.
        It is with great pleasure I hear of the destination of his Excellency Count D. Estainge & I have a happy presage that he will have the most ample Success.
        I herewith remit a return of the Cannon & Military Stores belonging to these Garrisons & an estimate of the Cannon & Military Stores necessary for the intended Expedition to the best of my Judgment.
        My best intelligence at present is, that the Enemy have erected a very Strong Work near to the old Fort and on the only commanding eminence behind the Soldiers Gardens, that the Garrison consists of three hundred Regulars (some say more) and about the same number of Militia some of the latter description it is said will join our Troops on their arrival in that Neighbourhood. The Wyandats Tawas Chepwa’s & pootiotomies live in the vicinity of Detroit and many of them are without doubt under British influence.
        If the Expedition cannot be prosecuted before the Month of February it will then be too late on account of the high floods to which the intermediate Country is subject.
        Should it prove impracticable to carry on the Expedition

against Detroit the Troops under my Command with some Volunteers in my Opinion might be advantageously employed on an Expedition against the Shawnese on the Miami River and from thence against the Enemies post at Notchez with very little or no additional Expence & return early enough in the Spring to March against Detroit. for I apprehend no Danger to this frontier during the Winter Season; and the Troops will be healthier if Continued in Action than in these Garrisons.
        A couple of French Gentlemen of good Address would be very serviceable in this distric⟨t⟩ & especially on an Expedition.
        I shall be happy to hear from you & receive further instructions. I have the honor to be with the highest Sentiments of respect & esteem your Excellencies most obedt & most Humble Servt
        
          Daniel Brodhead
        
        
          P.S. I am this moment informed that 2000 Indians who were driven from their Towns are in great distress & live on the pittance afforded them by the Enemy at Niagara. this intelligence is from Sandusky and may be relied on⟨.⟩ they inform the other Indians that they are afraid to hunt on account of the Americans.
        
      